DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 
Status of Claims
Claim 1 has been amended. Claim 2 has been cancelled. Claim 6 is new. Claims 4-5 are withdrawn. Claims 1, 3 and 6 are examined herein.
Status of Claims
The rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over US’185 (US 2012/0105185, hereinafter “US’185”) has been withdrawn in view of the amendment and argument.
The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over US’185 (US 2012/0105185, hereinafter “US’185”), as applied to claim 1 above, and further in view of US’910 (US 2012/0161910, hereinafter “US’910”) has been withdrawn in view of the amendment and argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US’167 (US 2012/0280167, hereinafter “US’167”).
Regarding claims 1 and 6, US’167 teaches a ferrite sintered magnet comprising ferrite particles having a hexagonal structure, wherein the ferrite sintered magnet comprises 0.448-0.453 Ca, 0.391-0.396 La, 0.143-0.154 Sr, 0.0011-0.015 Ba (added in terms of BaO), 9.25 Fe and 0.25 Co (See Claim 1; Table 3, Sample No. 3-4 to 3-10), which meets the amounts of Ca, R, Sr, Fe and Co recited in claim 1. US’167 discloses examples that contain 0.65 mass% SiO2 (Table 3, Sample No. 3-4 to 3-10), which meets the recited amount of SiO2 in claims 1 and 6. US’167 discloses Al content is 0.1-3 mass% in terms of Al2O3 ([0054]), which overlaps the recited Al in claim 1 and therefore a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’167 discloses that 0.5 mass% or less of B2O3 is included in the magnet ([0055]), which converts to 0.444 mass% or less H3BO3 and overlaps the recited amount of H3BO3 in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Since H3BO3 is decomposed to B2O3 upon sintering, the recited amount of H3BO3 is met by US’167.
Regarding claim 3, US’167 teaches a ferrite sintered magnet comprising 0.0001-0.013 Ba (added in form of BaCO3)([0042]; [0119]). US’167 discloses that when the atomic ratio of Ba is too small, a sufficient Hk/HcJ improving effect cannot be obtained and on the other hand, a too large atomic ratio of Ba disadvantageously results in reduction of Br and HcJ ([0042]). Thus, it would be obvious to one of ordinary skill in the art to optimize the amount of Ba in forms of BaCO3 in the process of making the magnet of US’167 in order to make a magnet having good magnetic properties as disclosed by US’167. See MPEP 2144.05 II. Since BaCO3 decomposes to BaO upon sintering, the recited limitation in claim 3 is met by US’167.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/782,343 (US 2020/0255339). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-4 of copending Application No. 16/782,343 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/777,940 (US 2020/0251262). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-9 of copending Application No. 16/777,940 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/267,400 (US 2019/0304641). Although the claims at issue are not identical, they are not patentably distinct from each other because over claims 1-8 of copending Application No. 16/267,400 teach all the limitations recited in the instant claims. See MPEP 2144.05 I.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733